DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered. Claims 1-8, 10, and 12-13 are pending. Claim 12 has been amended. Claims 3-7 remain withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss US20150211285  in view of Langille US20110314755.
Claims 1, 2, 8, and 10. Deiss discloses a strip-shaped support element for supporting a window frame (34), the strip-shaped support element having a first side surface (6) extending in a longitudinal direction and configured to rest against a wall (8), and a second side surface (12) extending in the longitudinal direction, wherein the second side surface is substantially perpendicular to the first side surface and is configured to support the window frame, wherein the support element is made of a load-bearing material (P.0008- rigid foam based on polyurethane foam), wherein the support element comprises a insulating part (4) but is silent regarding the rest of the limitation herein.

	Regarding the intumescent on at least a surface in a thickness of at least 10 mm and the expandable graphite in an amount of 5-10%, it would have been further obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed value and range with the motivation of providing an effective fire resistance strip while minimizing the amount of material needed for the fire resistance support. Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 12. Deiss discloses a wall (8), at least one strip-shaped support element having a first side surface (6) extending in a longitudinal direction and configured to rest against a wall (8), and a second side surface (12) extending in the longitudinal direction, wherein the second side surface is substantially perpendicular to the first side surface and is configured to support the window frame, wherein the support element is made of a load-bearing material (P.0008- rigid foam based on polyurethane foam), wherein the support element comprises a insulating part (4), wherein the support element is arranged laterally from the wall, and wherein the support element is fastened to the wall by at 
Langille before the filing date of the instant invention discloses a strip-shaped support (100) for supporting a door frame (Fig.6) comprising a rigid foam (P.0017 - load bearing strip) that is substantially homogenous material comprising intumescent material continuously throughout (P.0077:7-9) where the material is comprising expandable graphite (P.0015:1-6). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the strip-shaped support of Deiss with the intumescent of Langille with the motivation of containing a fire within one compartment or room for a period of time as taught by Langille.
	Regarding the intumescent material being an expandable graphite in an amount of 5-20%, it would have been further obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed range with the motivation of providing an effective fire resistance strip while minimizing the amount of material needed for the fire resistance support. Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 13. Deiss as modified discloses the building section comprises a plurality of the support elements (Fig.3), wherein: (a) support elements butt directly against each other horizontally, so that the support elements form a horizontal fire control barrier without interruption (as illustrated by 164/166 of Fig.6 of Langille).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but they are not persuasive. Applicant argued the prior art combination of Deiss in view of Langille does not render the claimed inventions obvious because the intumescent material of Langille cannot be used as a load-bearing material without a complete loss in function. Examiner disagrees with Applicant's conclusion as Langille specifically disclosed in P.0017 that the intumescent strip can be load-bearing (extracted below for Applicant’s convenience). 

    PNG
    media_image1.png
    108
    479
    media_image1.png
    Greyscale

Furthermore, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633